Dismissed and Memorandum Opinion filed March 24, 2005








Dismissed and Memorandum Opinion filed March 24, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01063-CV
____________
 
BCS GLOBAL HOLDINGS, LTD., Appellant
 
V.
 
7-ELEVEN, INC., Appellee
 

 
On
Appeal from the 400th District Court
Fort
Bend County, Texas
Trial
Court Cause No. 04-CV-137194
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed October 24,
2004.  The clerk=s record was filed on November 4,
2004.  The reporter=s record was filed on November 8,
2004.  Accordingly, appellant=s brief was due December 8,
2004.  Appellant requested an extension
of time to file its brief.  The court
granted an extension until January 11, 2005, but noted that no further
extensions would be granted absent exceptional circumstances.  No brief or further motion for extension of
time were filed.




On February 10, 2005, this court issued an order stating that
unless appellant submitted its brief, together with a motion reasonably
explaining why the brief was late, on or before March 11, 2005, the court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 24, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.